917 So.2d 1062 (2006)
Michael YAROS, Petitioner,
v.
DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, Respondent.
No. 2D05-4205.
District Court of Appeal of Florida, Second District.
January 18, 2006.
Lee Adam Cohen of McDonald & Shearer, P.A., Lakeland, for Petitioner.
Enoch J. Whitney, General Counsel, Tallahassee, and Heather Rose Cramer, Assistant General Counsel, Lake Worth, for Respondent.
WALLACE, Judge.
Michael Yaros petitions this court for certiorari review of a circuit court order that set aside its original grant of a writ of certiorari and reinstated the administrative order issued by the Department of Highway Safety and Motor Vehicles that suspended his driver's license. Mr. Yaros does not claim that the circuit court did not afford him procedural due process. We conclude that the circuit court did not depart from the essential requirements of the law by denying Mr. Yaros' petition for certiorari in its order that granted the Department's motion for rehearing. See State v. Iaco, 906 So.2d 1151 (Fla. 4th *1063 DCA 2005). For these reasons, we deny the petition.
Petition denied.
STRINGER and DAVIS, JJ., Concur.